Case 3:21-cv-00679-TJC-JBT Document1 Filed 07/09/21 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

JOY BROCK, as Personal Representative of the
Estate of RICHARD BROCK, deceased,

Plaintiff, CASE NO.:
vs.
THE UNITED STATES OF AMERICA,

Defendant.
/

COMPLAINT

Plaintiff, Joy Brock, as Personal Representative of the Estate of Richard
Brock, deceased, sues Defendant United States of America and alleges:

1. __ This is an action for damages in excess of $75,000.00, exclusive of
interest and costs.

2. The United States of America is a Defendant in this action pursuant
to the Federal Tort Claims Act, 28 U.S.C. § 1346(b) and § 2671, et. seq.

3. Plaintiff, Joy Brock, is a resident of Jacksonville, Duval County,
Florida and the events or omissions giving rise to this claim occurred in
Jacksonville, Duval County, Florida.

4. At all times material, Joy Brock was married to and living with

Richard Brock as residents of Jacksonville, Duval County, Florida. This Court has
Case 3:21-cv-00679-TJC-JBT Document1 Filed 07/09/21 Page 2 of 7 PagelD 2

jurisdiction over this cause and venue is proper in the Middle District of Florida,
Jacksonville Division, because all the acts and circumstances giving rise to this
cause of action occurred in Jacksonville, Duval County, Florida.

5. At all times material, Naval Hospital Jacksonville, located at 2080
Child Street, Jacksonville, Duval County, Florida, was owned and operated by
Defendant United States of America, and had a duty to provide reasonable and
appropriate medical care to Richard Brock.

6. At all times material, Naval Hospital Jacksonville held itself out as
being a full-service hospital able to provide proper medical, surgical, nursing,
diagnostic, and other medical services necessary to properly evaluate, diagnose,
and treat patients such as Richard Brock.

7. Atall times material, the medical and nursing staff at Naval
Hospital Jacksonville, including but not limited to Karen Frey Elgin, M.D., were
employed by Defendant and acting within the course and scope of their
employment with Defendant.

8. Pursuant to Florida Statute § 766.118, Defendant United States of
America is liable for the negligence of its practitioner and nonpractitioner
employees.

9. Joy Brock, as Personal Representative of the Estate of Richard Brock,

filed an Administrative Claim with the Office of the Judge Advocate General,
Case 3:21-cv-00679-TJC-JBT Document1 Filed 07/09/21 Page 3 of 7 PagelID 3

Tort Claims Unit Norfolk, Virginia on September 30, 2020, which claim was
denied on March 11, 2021. Less than six months have passed since the denial of
Plaintiff's Administrative Claims.

10. All of the conditions precedent for the bringing of this lawsuit have
occurred or been waived.

GENERAL ALLEGATIONS

Plaintiffs incorporate and reallege paragraphs 1 through 10 above and
further allege:

11. Onor about March 21, 2019, Richard Brock presented to the Family
Practice White Team at Naval Hospital Jacksonville for "ER F/U" and was
evaluated by Karen Frey Elgin, M.D. ("Dr. Elgin").

12. _ Dr. Elgin's record reflects that Mr. Brock reported he previously had
3 emergency department visits and thought it was now time for antibiotics.

13. On March 21, 2019, Mr. Brock's current medications included
ibuprofen, ondasteron, and albuterol inhaler.

14. Mr. Brock further requested Dr. Elgin perform routine labs, but no
labs were completed.

15. Dr. Elgin diagnosed Mr. Brock with an acute respiratory infection,

unspecified, and reported it was likely viral.
Case 3:21-cv-00679-TJC-JBT Document 1 Filed 07/09/21 Page 4 of 7 PagelD 4

16. Dr. Elgin prescribed "doxy for anti-inflam effect" due to the duration
of Mr. Brock's symptoms.

17. Dr. Elgin prescribed benzonatate for cough, ibuprofen for pain, and
the doxycycline hyclate for anti-inflammatory effect.

18. Dr. Elgin instructed Mr. Brock to wash hands regularly, provided
patient education related to asthma, and advised "oral fluids frequent."

19. Dr. Elgin further instructed Mr. Brock to follow up as needed with
his primary care manager and/or the Family Practice White Team clinic.

20. Dr. Elgin did order a routine comprehensive metabolic panel "for
screening for lipoid disorders" but failed to order other appropriate diagnostic
testing.

21. On March 29, 2019, Richard Brock died as a result of pancytopenia
and sepsis.

COUNT I

NEGLIGENCE OF DEFENDANT UNITED STATES OF AMERICA

Plaintiff realleges and incorporates the allegations in paragraphs 1 through
21 above, and further alleges:

22. On March 21, 2019, Richard Brock presented to the Family Practice
White Team at Naval Hospital Jacksonville and came under the medical care and

treatment of Dr. Elgin for follow up of his upper respiratory infection.
Case 3:21-cv-00679-TJC-JBT Document1 Filed 07/09/21 Page 5 of 7 PagelD 5

23. On March 21, 2019, Naval Hospital Jacksonville physician Dr. Elgin
did not order or obtain appropriate diagnostic testing prior to discharging Mr.
Brock to home.

24, On March 29, 2019, Mr. Brock passed away as a result of
pancytopenia and sepsis.

25. Defendant, by and through its medical and nursing staff at Naval
Hospital Jacksonville, including but not limited to Karen Frey Elgin, M.D.,
breached its duty owed to Richard Brock, and was negligent as follows:

a) Failing to provide timely and proper medical care and
treatment to Richard Brock;

b) Failing to provide timely and proper diagnostic services to
Richard Brock, including but not limited to complete blood
count lab work;

c) Failing to recognize the significance and severity of Richard
Brock's symptoms;

d) Failing to recognize the signs and symptoms of infection;

e) Failing to provide timely and proper diagnosis of Richard
Brock's infection;

f) Failing to recognize the urgency of Richard Brock's worsening

condition;
Case 3:21-cv-00679-TJC-JBT Document1 Filed 07/09/21 Page 6 of 7 PagelD 6

g) Failing to provide timely and proper medical intervention to
treat Richard Brock's pancytopenia, including but not limited
to prescribing proper medications and medical treatment;

h) Failing to consult and/or order appropriate consults with
other physicians/ specialists; and,

i) in such other ways as discovery in this case may reveal.

26. Asa direct and proximate result of the negligence of Defendant
United States of America, by and through its medical staff, including but not
limited to Karen Frey Elgin, M.D., Richard Brock died on March 29, 2019.

27. Asa further direct and proximate result of the negligence of
Defendant United States of America, by and through its medical and nursing
staff, including but not limited to Karen Frey Elgin, M.D., Plaintiff Joy D. Brock
has suffered the loss of her husband, including the loss of his services, support,
companionship, comfort, society, love, affection, solace, and loss of the
enjoyment of life. She has experienced great mental pain and suffering in the
past and will continue to experience great mental pain and suffering in the
future.

28. Asa further direct and proximate result of the negligence of
Defendant United States of America, by and through its medical staff, including

but not limited to Karen Frey Elgin, M.D., the Estate of Richard Brock has
Case 3:21-cv-00679-TJC-JBT Document1 Filed 07/09/21 Page 7 of 7 PagelD 7

experienced a loss of income, loss of net accumulations, and has incurred
medical and funeral expenses.

WHEREFORE, Plaintiff Joy D. Brock, as Personal Representative of the
Estate of Richard Brock, demands judgment for damages and costs against
Defendant United States of America.

CERTIFICATE OF GOOD FAITH

The undersigned attorney certifies that a reasonable investigation has been
made as permitted by the circumstances to determine that grounds exist for a
good faith belief that there has been negligence in the care and treatment of
Richard Brock. The investigation gave rise to a good faith belief that grounds
exist for the subject action against Defendant.

Dated this id day of Judy 2021.

CR & MAXWELL, PL

fr

oat Cronin, Esquire
Flotida Bar No. 146447
Michelle L. Davis, Esquire
Florida Bar No. 67913

4250 Lakeside Dr., Ste. 204
Jacksonville, Florida 32210
(904) 388-9555

(904) 388-0792 (Facsimile)
sean@croninmaxwell.com
mdavis@croninimaxwell.com
service-cm@croninmaxwell.com

 

Attorneys for Plaintiff
7
